The action is replevin for certain certificates of stock. There was trial without a jury. Defendants had judgment. Plaintiff seeks review on error. The trial judge filed an opinion in writing which counsel have treated as findings of fact and law. No exception to any of them was filed. The assignments of error are upon the findings. In the circumstances we may treat the opinion, containing findings of fact and law, as such findings. Jackson v. Insurance Co.,211 Mich., 378; Messer v. Dornbos, 210 Mich. 46; Thurber v.Aldrich, 167 Mich. 656; White v. U.S. Gypsum Co., 168 Mich. 238.
Because of the failure of appellant to file exceptions, the point being raised by appellees, we are precluded from considering whether the findings are against the clear weight of the evidence. Circuit Court Rule No. 45; 3 Comp. Laws 1915, §§ 12586, 12587; Curry v. Shears, 216 Mich. 699; Ironton CrossTie Co. *Page 682 
v. Evans, 146 Mich. 197; Cope-Swift Co. v. Schlaff CreameryCo., 223 Mich. 543.
A question usually open, in the absence of exceptions to findings, is that the findings do not support the judgment, but as no assignment of error here presents the question, it cannot be considered. Weist v. Morlock, 116 Mich. 606; Dennison v.Carpenter, 213 Mich. 658; Curry v. Shears, supra; Messer v.Dornbos, supra.
Appellant urges error in admitting and rejecting evidence. A reason, here sufficient, for declining to consider such matter is that it is covered by no assignment of error, and whether the matter, if presented by proper assignment of error, could be considered in the absence of exceptions to the findings, need not be discussed.
There is nothing to review.
Judgment affirmed.
McDONALD, C.J., and BIRD, SHARPE, MOM, STEERE, FELLOWS, and WIEST, JJ., concurred.